. . I’
                                                                                               R-725



                                                    'OFFXCE              OF
                                  THE ATTORNEY                             GENERA%
                                                   AUSTIN,TEXAS
         PRICE  DANIEL
         ATTORNEYGENERAL                           September 3, 1947
                                                            .,

                 Hon. E. V. Spence, Chairman                        Opinion No. V-368
                 State Board of Water Engineers
                 302 West Fifteenth Street                          Re:    Authority of the Board
                 Austin, Texas                                             of Water Engineers     to
                                                                           pay salaries  from funds
                                                                           appropriated   for stream
                                                                           measurement,     topogra-
                                                                           phic surveys, etc.

                 Dear   Colonel      Spence:

                                  Your   request   for opinion   reads    as follows:

                                 “The Departmental    Appropriation Bill, S. B. 391,
                           Acts of the Regular Session of the 50th Texas Legis-
                           lature, lists, among others, the following items of ap-
                           propriation   for the State Board of Water Engineers
                           under the heading “Maintenance     and Miscellaneous*;

                                                                        For years       ending
                                                                     August -31,        August 31,
                                                                        1948               1949
                           Y4.    Stream   hkasurement,
                                  Quality of Water,    Topo-
                                  graphic Surveys,     Statis-
                                  tical Compilations,     and
                                  Hydrological   Studies in
                                  cooperation   with U. S.
                                  Geographical    (Geological,
                                  typographic   error)   Sur-
                                  vey - - - - - - - ,- - - - - -     $75,000.00         $75,000.00

                           “15.   Underground and Quality
                                  of Water Investigations,
                                  statistical  Compilations
                                  and Hydrological    Studies
                                  in cooperation   with U. S.
                                  Geological   Survey - - - - -          60,OOO.OO       60,OOO.OO     :,

                           “16,   Duty Measurement,     Silt
                                  Investigations,  and Lab-
                                  oratory Analysis   - - - - - -          7,500.oo        7,500.oo
                                                                          . .
                                                                             \



Hon. E. V. Spence,   Page   2                         Opinion No. V-368




            “In making these appropriations  the legisla-
      ture used the same language used by previous
      legislatures  in appropriating funds covering the
      above items.

            “In hearings before the Appropriation      Com-
      mittee of the Senate and House of Representatives
      on the above items of appropriations,      the officials
      of the State Board of Water Engineers       explained
      that said sums included salaries     on a cooperative
      basis with the Federal government for engineers,
      geologists,  hydrographers,   secretaries,    statisti-
      cians, clerical help, etc. Also that these items in-
      cluded labor costs in constructing    gaging stations
      and their maintenance    and operations.

           “Subsection  (14)f. of Section   2, S.B.   391, supra,
      reads as follows:

           “‘f.  Contingent expenses.      None of the funds
           hereinabove    appropriated for “contingent ex-
           penses” or “maintenance       and miscellaneous”
           shall be used for the payment of any salaries
           unless specifically   authorized to be paid in
           the itemization   under contingent, maintenance,
           and miscellaneous    items hereinabove      set out
           and designated therein as *salaries,”       “extra
           help,” or “seasonal    labor.“’

            “The cooperative    agreements     with the U.S. Geo-
      logical Survey run from year to year and the State
      Board of Water Engineers       is now preparing an agree-
      ment for the year beginning September          1, 1947, and
      making allocations    of funds for salaries,     maintenance
      and operation,  etc.   Unless the Board can pay salaries
      out of the funds appropriated     under items 14, 15 and
      16, all stream measurement,       underground and quality
      of water investigations,    hydrological    studies, duty
      measurement    and silt investigations,     etc., in Texas
      will stop as of September 1, 1947, as this work cannot
      be carried on without salaried employees.

           -Will you please advise whether or not the State
      Board of Water Engineers     may pay salaries   out of the
      sums appropriated    for its use under items 14, 15 and
      16, supra, in view of Subsection (14)f. Section 2 of S.B.
      391, Acts of the 50th Texas Legislature.”
Hon. E. V. Spence,     Page   3                          Opinion No. V-368




            From the above quoted Hems 14, 15 and 16~in the appro-
priation, it is apparent that the Legislature     intended that the State
Board of Water Engineers        employ and pay the necessary      salaries
to those who would carry out the work for which the appropria-
tions were specifically     made.   It is evident that none of the work
specified in Items 14, 15 and 16 could be accomplished         without pay-
ment of salaries.     Although our interpretation     must be made from
the Bill as enacted, it is worth while to note that such interpreta-
tion of the legislative   intent is substantiated  by the ~statements in
your request that the appropriations       committees    of the Senate and
House were told that the above items included salaries necessary
for the work, and by a statement from Senator A. M. Aiken and
letters from Senator James E. Taylor, Senator Dorsey B. Harde-
man, Representative      C. H. Gilme’r, and Representative      C. S. Mc-
Lellan, each of whom served on appropriations          committees    of ei-
ther the Senate or the House and helped in the preparation          of the
Bill.

            Yours concern is prompted by the fact that Items 14, 15
and 16 were listed in the Appropriation      Bill under the heading,
“Maintenance    and Miscellaneous,”     and might therefore be inter-
preted to fall within the rider in Subsection (14)f of Section 2 of
the Bill, copied above.    This rider forbids the use of “Maintenance
and Miscellaneous”     funds,for  salaries  unless specifically   author-
ized in the itemization   and designated as “salaries,”     “extra help,”
or “seasonal   labor.”

            It is possible to reconcile     and avoid any conflict beg-
tween the provisions       by looking to the intent of the LegisIature      .in
writing both of these provisions.        In Subsection (14)f, Section 2,
the Legislature     limits the use of funds appropriated       for “Contin-
gent Expenses”      or “Maintenance     and Miscellaneous.”       An exami-
nation of the present and past Departmental          Appropriation    Bills
indicates many items listed by such terms,           and it is apparent
that the Legislature      intended to prevent payment of salaries       from
items which are merely listed under one of the above terms.                For
instance, Item 12 in your appropriation        calls for “Office Supplies,
Equipment,    Utilities,   Bond Premiums,     and Contingent . . .$3700.00.”
It is clear that no salaries     could be paid out of this itemization..

             ,But Items 14, 15 and 16, although listed under the general
heading of ‘Maintenance       and Miscellaneous,“‘are     not actually appro-
priations for either ‘Contingent       Expense” or “Maintenance       and Mis-
cellaneous.”     Thoae items are for certain very specific work of your
department,     including “stream measurement:         “underground    and
quality of water investigations,““hydrological        studies,” “duty meas-
urement,”     and “silt investigations.”    None of these items could’be
termed as mere l Contingent Expense” or “Maintenance              and Miscel-
laneous,” and they are not so termed in the specific wording of the,
items.   The only indication to the contrary is that they have been
Hon. E. V. Spence,     Page 4                          Opinion No. V-368




placed along with other items under the general heading of “Main-
tenance and Miscellaneous.”       Under the fundamental rule of con-
struction that in case of conflict definite and specific wording should
control over a general heading or description     in determining   legis-
lative intent, it is our opinion that Items 14, 15 and 16 may be used
to pay necessary    salaries  for the purposes therein authorized,   and
that such items are not within the prohibition of Subsection (14)f of
Section 2.

                                 SUMMARY

             Although improperly     listed under the general
        heading of “Maintenance     and Miscellaneous,”      Items
        14, 15 and 16 of the appropriation   for the State Board
        of Water Engineers    in Senate Bill 391, 50th Legisla-
        ture, for “stream   measurement,”      “underground     and
        quality of water investigations,‘”   etc., are not mere
        “Contingent Expense” or “Mail?- ::i*nce and Miscel-
        laneous” items within the me,-,,., :;g :af Subsection (14)f,
        Section 2, providing that “Cont.k:;gent Expense” and
        “Maintenance    and Miscellaneous”     funds may not be
        used for payment of salaries.      Therefore,    salaries
        may be paid to accomplish      the work as clearly speci-
        fied and intended by the Legislature      in the above items.




                                            f3Ynz
                                            Attorney   General

PD:sl